Citation Nr: 1608164	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  06-16 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for a thyroid disorder.

4.  Entitlement to an initial rating in excess of 30 percent for renal dysfunction with hypertension.

5.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.

6.  Entitlement to a rating in excess of 30 percent for bilateral hearing loss for the period prior to June 6, 2003, and in excess of 40 percent for the period beginning on June 6, 2003, on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1) . 

7.  Entitlement to an effective date prior to September 28, 2012, for the award of service connection for renal dysfunction with hypertension.

8.  Entitlement to an effective date prior to September 28, 2012, for the award of service connection for diabetes mellitus.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	John C. Cameron, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1970 and from February 1971 to January 1989. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2003, March 2010, and September 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The TDIU claim was remanded by the Board in October 2007, February 2010, August 2010, and October 2011.  The October 2011 Board decision also remanded the issue of entitlement to a rating in excess of 30 percent for bilateral hearing loss for the period prior to June 6, 2003, and in excess of 40 percent for the period beginning on June 6, 2003, on an extraschedular basis pursuant to 38 C.F.R. § 3.321 (b)(1) for further development. 

The Veteran has also perfected appeals of the March 2010 rating decision that denied service connection for asthma and depression, and with the September 2013 rating decision that denied service connection for a thyroid disorder and assigned initial ratings and effective dates for the awards of service connection for diabetes mellitus and renal dysfunction with hypertension.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In September 2007, the Veteran appeared at hearing before a Veterans Law Judge who is no longer employed by the Board. 

In written statements dated in September 2015 and January 2016, and pursuant to 38 C.F.R. § 20.707, the Veteran's representative has requested a new hearing before another Veterans Law Judge to address the issues on appeal.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing.  After the hearing is conducted, return the case to the Board, in accordance with appellate procedures.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




